DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgakov et al. (Pub. No. US 2016/0224542 A1, hereinafter “Bulgakov”) further in view of Liu et al. (Pub. No. US 2014/0297653 A1, hereinafter “Liu”).
Regarding claim 1, Bulgakov teaches:
generating a graph-based ontological data structure including a plurality of nodes in a low-latency database analysis system, wherein each node from the plurality of nodes represents a respective analytical-object in the low-latency database analysis system, wherein each node from the plurality of nodes is connected to at least one other node from the plurality of nodes by an edge, wherein the edge represents a relationship between the respective analytical-objects in the low-latency database analysis system, (Bulgakov – Fig. 16, 1609, discloses generating an object-property-value triplet for the identified pattern of nodes. The generated object-property-value triplet may include the identifier of the user ontological object form the user ontological model, the property of the user ontological object, and a value of the property of the user ontological object. The generated triplet may 
and wherein generating the graph-based ontological data structure includes: receiving a high-level language script describing a first analytical-object in the low-latency database analysis system
and in response to receiving the high-level language script: generating a first node representing the first analytical-object and including the first node representing the first analytical-object in the graph-based ontological data structure, wherein including the first node representing the first analytical-object in the graph-based ontological data structure includes generating an edge in the graph-based ontological data structure indicating a relationship between the first node and a second node in the graph-based ontological data structure (Bulgakov – the method includes generating a user ontological model based on the received definition of the user ontological object. The generated user ontological model may include a user ontological object structure comprising an identifier of the user ontological object. At step 1608, the method 1601 includes accessing a semantic-syntactic tree generated from the user-provided text with usage of user semantic dictionary and main semantic dictionary. The semantic-syntactic tree may include a plurality of connected nodes, where at least one node includes the identifier of the ontological object from the user ontological model. At step 1608, the method 1601 includes analyzing the semantic-syntactic tree to identify a subtree or fragment of a semantic-syntactic tree that matches a pattern of nodes that may include at least one node with the identifier of the user ontological object from the user ontological model. The step of analyzing 1608 may further include using the identifier of the user ontological object in 
Bulgakov does not appear to teach:
receiving data expressing a usage intent, the data expressing the usage intent including a request for data from the low-latency database analysis system
obtaining results data from the low-latency database analysis system, wherein obtaining the results data from the low-latency database analysis system includes: traversing the graph-based ontological data structure based on the data expressing the usage intent to identify the first node
and in response to identifying the first node, obtaining the results data in accordance with the first analytical-object; and outputting a response including the results data for presentation to a user
However, Liu teaches:
receiving data expressing a usage intent, the data expressing the usage intent including a request for data from the low-latency database analysis system (Liu - Fig. 3, 303 discloses acquiring at least one to-be-queries triple input by the user, where a known element in the to-be-queried triple is a query condition, and at least one unknown element in the to-be-queried triple is a query object [0119].)
obtaining results data from the low-latency database analysis system, wherein obtaining the results data from the low-latency database analysis system includes: traversing the graph-based ontological data structure based on the data expressing the usage intent to identify the first node (Liu – Fig. 
and in response to identifying the first node, obtaining the results data in accordance with the first analytical-object; and outputting a response including the results data for presentation to a user (Liu – Fig. 3, 306, discloses acquiring a query result according to the elements corresponding to the query objects determined in each of the plurality of computing nodes [0147]. It should be noted that, after the ontology described by the RDF is constructed into a plurality of key-value pairs in step 301 to step 302 and the key-value pairs are stored in a plurality of computing nodes, step 303 to step 306 may be performed for a plurality of times according to a query requirement, to acquire the query result satisfying a user expectation [0159]. Examiner interprets that satisfying user expectation discloses presenting the results data to the user.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Bulgakov and Liu before them, to modify the system of Bulgakov of generating a graph-based ontological data structure including a plurality of nodes, wherein each node from the plurality of nodes represents a respective analytical-object , wherein each node from the plurality of nodes is connected to at least one other node from the 
Regarding claim 2, Bulgakov teaches:
wherein the high-level language script has a defined format and is programmatically editable (Bulgakov - the definition of the user ontology may include information of the following content: list of cities of a certain region, list of employees of a certain company, and so on. The definition of the user ontology can be provided in a file of a or be generated automatically (i.e. programmatically editable) from data gathered from various sources and/or from user input through a program providing user interface [0049].)   
Regarding claim 3, Bulgakov teaches:
wherein the high-level language script is user editable (Bulgakov - the definition of the user ontology may include information of the following content: list of cities of a certain region, list of employees of a certain company, and so on. The definition of the user ontology can be provided in a file of a certain predetermined format, such as a txt-file, prepared by a user (i.e. user editable), or be generated automatically from data gathered from various sources and/or from user input through a program providing user interface [0049].)  
Regarding claim 4, Bulgakov teaches:
wherein the high-level language script is portable between different environments (Bulgakov - the definition of the user ontology may include information of the following content: list of cities of a certain region, list of employees of a certain company, and so on. The definition of the user ontology can be provided in a file (i.e. portable) of a certain predetermined format, such as a txt-file, prepared by a user, or be generated automatically from data gathered from various sources and/or from user input through a program providing user interface [0049].)   

wherein the high-level language script includes non-redundant terminology to describe the first analytical-object (Bulgakov – the definitions of user ontological objects (e.g. user instances and user concepts) indicate the concepts to which they belong and include some identifier uniquely identifying (i.e. non-redundant) the user ontological objects (user instances and concepts) within an ontological model [0169].)
Regarding claim 6, Bulgakov teaches:
wherein the high-level language script includes an alias, wherein the alias is a tuple representing parameters of the first analytical-object (Bulgakov – see [0056] for an example of a possible format for a definition, Geo:InhabitedLocality, northern_Kachin_IndividualName, “northern Kachin” (i.e. tuple).)  
Regarding claim 7, Bulgakov teaches:
wherein the high-level language script effectuates bulk changes across multiple analytical-objects (Bulgakov - the definition of the user ontology may include information of the following content: list of cities of a certain region, list of employees of a certain company, and so on (i.e. bulk changes across multiple analytical-objects). The definition of the user ontology can be provided in a file of a certain predetermined format, such as a txt-file, prepared by a user, or be generated automatically from data gathered from various 
Regarding claim 8, Bulgakov teaches:
wherein structural integrity of the at least one analytical-object is checked when the high-level language script effectuates column changes (Bulgakov – the definition of user ontology may comprise definition of user ontological instance(s) or user ontological concept(s). This file with the definition of the user ontology is put into a compiler (i.e. checked) [0049].)  
Regarding claim 9, Bulgakov teaches:
wherein the generating a graph-based ontological data structure further comprising: obtaining object data for an analytical-object from a graph-based ontological data structure in a low-latency database analysis system, the graph-based ontological data structure including a plurality of nodes, wherein each node from the plurality of nodes represents a respective analytical-object in the low-latency database analysis system, wherein each node from the plurality of nodes is connected to at least one other node from the plurality of nodes by an edge, wherein the edge represents a relationship between the respective objects in the low- latency database analysis system; generating a high-level language script describing the analytical-object based on the object data; and outputting the high-level language script (Bulgakov – the main which already existing concept in the main or user ontology the new ontological object is to be assigned (i.e. object data), the name of this user ontological object, and a text string from which this object may be extracted [0055].) 
Regarding claim 10, Bulgakov teaches:
a graph-based ontological data structure including a plurality of nodes, wherein each node from the plurality of nodes represents a respective analytical-object in the low-latency database analysis system, wherein each node from the plurality of nodes is connected to at least one other node from the plurality of nodes by an edge, wherein the edge represents a relationship between the respective analytical-objects in the low-latency database analysis system (Bulgakov – Fig. 16, 1609, discloses generating an object-property-value triplet for the identified pattern of nodes. The generated object-property-value triplet may 
and a processor, the processor configured to: in response to receiving a first high-level language script describing a first analytical-object for the low-latency database analysis system: generate a first node representing the first analytical-object; and include the first node representing the first analytical-object in the graph-based ontological data structure, wherein including the first node representing the first analytical-object in the graph-based ontological data structure includes generating an edge in the graph-based ontological data structure indicating a relationship between the first node and a second node in the graph-based ontological data structure (Bulgakov – the method includes generating a user ontological model based on the received definition of the user ontological object. The generated user ontological model may include a user ontological object structure comprising an identifier of the user ontological object. At step 1608, the method 1601 includes accessing a semantic-syntactic tree generated from the user-provided text with usage of user semantic dictionary and main semantic dictionary. The semantic-syntactic tree may include a plurality of connected nodes, where at The generated triplet may constitute a part of an RDF graph [0186]. The graph is constructed, where the nodes represent the information objects of the different classes, while the lines (i.e. edge) describe the links between the information objects [0142]. Relations are formal descriptions between concepts which stipulate what links can be established between the instances of given concepts [0037]. Also see [0147], where information objects can be connected to each other by object properties or links, and an object property is specified with the help of a triplet [0147]. Also see [0176], where triplets (i.e. a first node 
in response to receiving data expressing a usage intent, wherein the data expressing the usage intent includes a request to output a second high-level language script representing a second analytical-object of the low-latency database analysis system: obtain object data for the second analytical-object from the graph-based ontological data structure; generate the second high-level language script describing the second analytical-object based on the object data; and output the second high-level language script (Bulgakov – at Fig. 16, 1610, the method 1601 further includes performing a secondary natural language processing of the user-provided text using the generated object-property-value triplet. Fig. 17 illustrates generating and using user semantic dictionary (i.e. second high-level language script) for natural language processing of user-provided text. Step 1705 includes generating a user semantic dictionary based on the received definition (i.e. describing the second analytical-object) of the user semantic classes, user lexical classes, and/or user terms. The generated user semantic dictionary may include: a semantic dictionary structure comprising an identifier of the 
Bulgakov does not appear to teach:
and in response to receiving the data expressing the usage intent, wherein the data expressing the usage intent includes a request for data from the low-latency database analysis system:
obtain results data from the low-latency database analysis system, wherein obtaining the results data from the low-latency database analysis system includes: traverse the graph-based ontological data structure based on the data expressing the usage intent to identify the first node
and in response to identifying the first node, obtain the results data in accordance with the first analytical-object; and output a response including the results data for presentation to a user
However, Liu teaches:
and in response to receiving the data expressing the usage intent, wherein the data expressing the usage intent includes a request for data from the low-latency database analysis system: (Liu - Fig. 3, 303 discloses acquiring at least one to-be-queries triple input by the user, where a known element in the to-be-queried triple is a query condition, and at least one unknown element in the to-be-queried triple is a query object [0119].) 
obtain results data from the low-latency database analysis system, wherein obtaining the results data from the low-latency database analysis system includes: traverse the graph-based ontological data structure based on the data expressing the usage intent to identify the first node (Liu – Fig. 3, 304, discloses searching, in the key-value pairs stored in each of the plurality of computing nodes, for at least one key-value pair matching the query condition. The searching may be sequentially performed in the key-value pairs (i.e. traversed) [0127-0128].) 
and in response to identifying the first node, obtain the results data in accordance with the first analytical-object; and output a response including the results data for presentation to a user (Liu – Fig. 3, 306, discloses acquiring a query result according to the elements corresponding to the query objects determined in each of the plurality of computing nodes [0147]. It should be noted that, after the ontology described by the RDF is constructed into a plurality of key-value pairs in step 301 to step 302 and the key-value pairs are stored in a plurality of computing nodes, step 303 to step 306 may be performed for a plurality of times according to a query requirement, to acquire the query result satisfying a user expectation [0159]. Examiner interprets that satisfying user expectation discloses presenting the results data to the user.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Bulgakov and Liu before them, to modify the system of Bulgakov of a graph-based ontological data structure including a plurality of nodes, wherein each node from 
Claim 17 corresponds to claim 10 and is rejected accordingly.
Regarding claim 11, Bulgakov teaches:
wherein the high-level language script has a defined format and is programmatically editable (Bulgakov - the definition of the user ontology may include information of the following content: list of cities of a certain region, list of employees of a certain company, and so on. The definition of the user ontology can be provided in a file of a certain predetermined format, such as a txt-file, prepared by a user, or be generated automatically (i.e. programmatically editable) from data gathered from various sources and/or from user input through a program providing user interface [0049].)
Regarding claim 12, Bulgakov teaches:
wherein the high-level language script is user editable (Bulgakov - the definition of the user ontology may include information of the following content: list of cities of a certain region, list of employees of a certain company, and so on. The definition of the user ontology can be provided in a file of a certain predetermined format, such as a txt-file, prepared by a user (i.e. user editable), or be generated automatically from data gathered from various sources and/or from user input through a program providing user interface [0049].)  
Claim 19 corresponds to claim 12 and is rejected accordingly.

wherein the high-level language script includes non-redundant terminology to describe the at least one analytical-object (Bulgakov – the definitions of user ontological objects (e.g. user instances and user concepts) indicate the concepts to which they belong and include some identifier uniquely identifying (i.e. non-redundant) the user ontological objects (user instances and concepts) within an ontological model [0169].)  
Claim 18 corresponds to claim 13 and is rejected accordingly.
Regarding claim 14, Bulgakov teaches:
wherein the high-level language script includes an alias, wherein the alias is a tuple representing parameters of the at least one analytical-object (Bulgakov – see [0056] for an example of a possible format for a definition, Geo:InhabitedLocality, northern_Kachin_IndividualName, “northern Kachin” (i.e. tuple).)  
Claim 20 corresponds to claim 14 and is rejected accordingly.
Regarding claim 15, Bulgakov teaches:
wherein the high-level language script effectuates bulk changes across multiple analytical-objects (Bulgakov - the definition of the user ontology may include information of the following content: list of cities of a certain region, list of employees of a certain company, and so on (i.e. bulk changes across multiple analytical-objects). The definition of the user ontology can be provided in a file of a certain predetermined format, such as a txt-file, prepared by a user, 
Regarding claim 16, Bulgakov teaches:
wherein structural integrity of the at least one analytical-object is checked when the high-level language script effectuates column changes (Bulgakov – the definition of user ontology may comprise definition of user ontological instance(s) or user ontological concept(s). This file with the definition of the user ontology is put into a compiler (i.e. checked) [0049].)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166